MEMORANDUM **
Aurelio Perez-Saucedo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we review constitutional challenges de novo, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition for review.
Petitioner contends that placing him in removal rather than deportation proceedings violates equal protection. We disagree. Petitioner was served with a Notice to Appear after April 1, 1997. Accordingly, the permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply. See Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001). *631Congress’ decision to set April 1, 1997 as the effective date on which the new removal procedures were to take effect is not “wholly irrational.” Cf. Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir .2002) (rejecting an equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act because Congress’ line drawing process rationally differentiated between aliens based on the date they filed asylum applications).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.